DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                BOBBY COOK,
                                  Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D17-1003

                           [September 28, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 13-13685CF10A.

  Carey Haughwout, Public Defender, and James W. McIntire, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.